Title: To James Madison from Duncan McArthur, 7 May 1812 (Abstract)
From: McArthur, Duncan
To: Madison, James


7 May 1812, Headquarters, Dayton, Ohio. States that under the 6 Feb. 1812 act to raise a volunteer corps it is his duty to inform JM that he now commands a regiment of “five hundred and fifty men including officers; all from the Second Division of Ohio militia who are now at this place on their march to Detroit, agreeably to the call made by the President of the United States, on the patriotism of Ohio.” “The officers  have all been Elected agreeably to the constitution and laws of this State.” Inquires whether it will be necessary to forward a roll of the officers and soldiers to the War Department.
